SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: DWS Short Duration Fund DWS Strategic Government Securities Fund The following changes are effective on or about May 1, 2013: QS Investors, LLC (“QS Investors”) will no longer serve as subadvisor to each fund. All references to QS Investors are hereby deleted. The following disclosure is deleted as a heading relating to investment policies and techniques in “PART I: APPENDIX I-I — INVESTMENT PRACTICES AND TECHNIQUES” of the fund’s Statement of Additional Information: GTAA Overlay Strategy Please Retain This Supplement for Future Reference April 25, 2013 SAISTKR-90
